Citation Nr: 0937597	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  07-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbar disc degeneration at L4-5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel 

INTRODUCTION

The Veteran had active service from September 1996 to 
September 2000.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a June 2006 rating decision of 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied an evaluation in excess 
of 20 percent for lumbar disc degeneration at L4-5.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, it appears that there are additional relevant medical 
records that have not been obtained.  More specifically, at 
the Veteran's BVA hearing he testified that he had received 
treatment for his back from a Dr. Alex McClinton.  However, 
the record does not appear to contain records of treatment 
Dr. McClinton provided the Veteran.  Since these records are 
relevant and potentially probative to the Veteran's claim, 
the Board finds that these records should be obtained prior 
to further appellate review.

It also appears that the Veteran receives some of his 
treatment from the VA.  Since the last VA medical records 
associated with the claims file are dated in October 2007, 
there is a possibility that there are additional relevant VA 
medical records that are not associated with the claims file.  
Since the case is being returned to obtain private medical 
records, the Board is of the opinion that the Veteran should 
be contacted to ascertain whether he has received any VA 
treatment for his back since October 2007, and if so, for the 
RO to obtain those records.

Lastly, at the Veteran's BVA hearing he asserted  that his 
service connected low back disability has worsened in 
severity since his last VA examination in October 2007 in 
that it s causing more physical limitations and is productive 
of increasing incapacitating episodes which now occur a 
couple of times a month.  As the additional evidence suggests 
a material change in the symptomatology, a reexamination is 
required. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him if he has received any VA 
treatment for his back since October 
2007.  If the Veteran reports any such 
treatment, the RO/AMC should obtain and 
associate with the claims file any 
treatment records identified by the 
Veteran 

2.  The RO/AMC should also contact the 
Veteran and ask him when and where he has 
received treatment for his back from 
private health care providers since March 
2004, the effective date of service 
connection for his disability.  The 
Veteran should specifically be requested 
to complete and return an authorization 
for release of medical records for 
treatment he received from Dr. Alex 
McClinton.  The RO/AMC should then obtain 
and associate with the claims file 
treatment records from Dr. Alex 
McClinton, as well as any other private 
health care providers identified by the 
Veteran.  

3.  The Veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestations 
of his lumbar disc degeneration at L4-5.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's back disability in detail.  The 
examiner is further requested to comment 
on the presence or absence of flare-ups 
of pain, weakness, excessive fatigability 
with use, incoordination, painful motion 
and pain with use, and attempt to offer 
an opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




